61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry Daniel BRATT, Plaintiff--Appellant,v.William SMITH, Warden;  Hollis Thompson, Assistant Warden;Queen E. Stoops, Case Manager of Classification;  NancyLogan, Chief Psychologist;  Medical Services at MHCX;Richard Lanham, Commissioner of Department of Corrections;Doctor North, Chief Psychologist, Defendants--Appellees.
No. 95-6698.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 18, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-94-1677-MJG)
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Larry Daniel Bratt, appellant pro se.  John Joseph Curran, Jr., Atty. Gen., Amy Kushner Kline, Office of the Attorney General of Maryland, Baltimore, MD, for appellees.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a temporary restraining order, motions for preliminary injunctive relief, motions to compel discovery, and request for default judgment.


2
This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The portion of the district court's order denying Appellant's motion for a temporary restraining order, motions to compel discovery, and request for default judgment is neither a final order nor an appealable interlocutory or collateral order.  Thus, we dismiss this portion of the appeal for lack of jurisdiction because the order is interlocutory and not appealable.


3
However, the denial of injunctive relief may be appealed immediately.  See 28 U.S.C. Sec. 1292(a) (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, finding no abuse of discretion, we affirm the denial of injunctive relief on the reasoning of the district court.  Bratt v. Smith, No. CA-94-1677-MJG (D.Md. Mar. 24, 1995).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


5
AFFIRMED IN PART AND DISMISSED IN PART.